—Appeál from a judgment of the County Court of Schenectady County (Scarano, Jr., J.), rendered January 31, 1996, convicting defen*635dant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
In full satisfaction of a five-count indictment, defendant pleaded guilty to the crime of criminal sale of a controlled substance in the second degree and was sentenced, as a predicate felon, to a prison term of seven years to life. Defendant contends that his sentence is harsh and excessive given the fact that he, inter alia, has a son and a disabled wife, has a history of steady employment and has had success in drug treatment. In light of defendant’s past criminal history, which includes a drug-related conviction, as well as the fact that defendant received the agreed-upon sentence which is within the statutory limits, we reject defendant’s contention and find that the sentence imposed was neither harsh nor excessive (see, People v Roldan, 223 AD2d 893, lv denied 88 NY2d 993; People v Martinez, 184 AD2d 869, lv denied 80 NY2d 906). .
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the judgment is affirmed.